Citation Nr: 1224118	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck and cervical spine disorder, to include as related to the left shoulder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the Veteran requested to be afforded with a Decision Review Officer (DRO) hearing in connection with his appeal on his VA Form 9.  However, he later informed the Lincoln RO that he had moved to Georgia and did not want to return for the DRO hearing scheduled for July 2009.  He stated that he would request to be scheduled for a hearing in that state.  See June 2009 VA Form 119.  While the hearing was rescheduled for the Veteran, the Veteran failed to appear for the March 2010 hearing and did not again request its postponement.  Thus, his request for a DRO hearing is considered withdrawn.

The Board also notes that the Veteran requested to be afforded with a Board hearing by videoconference on the VA Form 9.  Although the hearing was initially scheduled for December 2011, the Veteran requested postponement.  The Board hearing was rescheduled for March 2012; however, the Veteran did not appear for the scheduled hearing and did not request its postponement.  Therefore, the Veteran's request for a Board hearing is also considered withdrawn.  38 C.F.R. § 20.704.      

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the evidentiary record reveals that this case must be remanded for further development before proceeding with appellate review. 

As pointed out by the Veteran's representative in the April 2012 Informal Hearing Presentation, the March 2008 VA medical examination is inadequate with regard to the Veteran's claim for a neck and cervical spine disorder.  The examiner only examined and provided a medical opinion for the Veteran's claimed low back disability - not his neck and cervical spine disorder.  

However, a medical examination and medical opinion for the Veteran's claimed cervical spine disorder is also warranted.  The Veteran's service treatment records (STRs) show that he sustained lacerations to the neck in a February 1976 automobile accident.  He was also treated for back pain at various times throughout his period of service and, in particular, a September 1977 STR entry shows that the Veteran complained of back ache and objectively demonstrated neck tenderness.  The Veteran later complained of having recurrent back pain on his February 1979 report of medical history.  VA treatment records further show that he is currently diagnosed with cervical radiculopathy.  There is, however, no medical opinion of record addressing the likelihood that the Veteran's current cervical spine disorder is causally or etiologically related to his period of active military service.  In light of the foregoing, we find that a remand is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a spine examination for his claimed neck and cervical spine disorder, to include any related left shoulder disorder.  All relevant records, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  

Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current neck and/or cervical spine disorder, to include any related left shoulder disorder, had its onset, was caused by, or is otherwise etiologically related to active military service, to include any symptomatology shown therein and/or an in-service automobile accident; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

In rendering the requested medical opinion, the examiner should consider evidence contained in the Veteran's STRs and post-service lay and medical evidence, as well as any medical principles in support of his or her conclusions.  See also evidence referenced by the Veteran's representative in the April 2012 Informal Hearing Presentation.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


